DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,060,695 in view of Katcher (US 2,359,365).  
The difference between US 10,060,695 and the claimed invention is that US 10,060,695 does not claim wherein the helical portion includes a pitch that varies along the length.  
Katcher teaches that it is known in the art (“This invention relates to mufflers or silencers for use in connection with the elimination of the noise caused by the sudden flow of gases) to provide a helical portion with a pitch that varies along a length (See Fig. 1; “The pitch of the spiral is reversed at points 15 and 16 and increases toward end piece 12. Increasing the Pitch of the spiral allows the gas to expand more rapidly thereby reducing its velocity. In a broad sense it can be said that the spiral has a variable pitch which does not necessarily increase toward the outlet, although this is the preferred form. For example, the increase could be toward the inlet end of the chamber”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a pitch that varies along a length to obtain the desired result of allowing the gas to expand more rapidly thereby reducing its velocity.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janz (US 2,503,491) in view of Katcher (US 2,359,365).
Regarding claims 1-3, Janz discloses a firearm suppressor comprising: a cylindrical body 24 portion including a proximal end designed to be coupled to a firearm and a distal end (as seen in Fig. 2), the cylindrical body portion defining a bore extending along a central longitudinal axis from the proximal end to the distal end (Fig. 2); 
The difference between Janz and claimed invention is that Janz does not disclose a helical portion extending helically around the cylindrical body portion, wherein the helical portion has a length, a first direction of twist along the length, and includes a pitch that varies along the length.
Katcher teaches it is known in the art of silencers (“This invention relates to mufflers or silencers for use in connection with the elimination of the noise caused by the sudden flow of gases) to provide a helical portion 14 extending helically around a cylindrical body portion 13, wherein the helical portion has a length, a first direction of twist along the length, and includes a pitch that varies along the length (Fig. 1, 5, 6; “The pitch of the spiral is reversed at points 15 and 16 and increases toward end piece 12. Increasing the Pitch of the spiral allows the gas to expand more rapidly thereby reducing its velocity. In a broad sense it can be said that the spiral has a variable pitch which does not necessarily increase toward the outlet, although this is the preferred form. For example, the increase could be toward the inlet end of the chamber.) wherein the pitch varies in a stepwise manner (Fig. 5) wherein the pitch varies in a constantly changing manner (Fig. 1).
Regarding claim 4 and 5, The combination of Janz and Katcher (as applied above) does not expressly disclose wherein at least a portion of the pitch of the helical portion is in the range of 0.1 to 0.6 ora portion of the pitch of the helical portion is in the range of 0.2 to 0.5.
Applicant should note that this limitation while not explicitly disclosed is nevertheless obvious, as no more than the discovery of an optimum range or value, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art.  See, MPEP 2144.05.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.  Furthermore, it is well within the ordinary skill of those in the art to utilize the claimed ranges, since one of ordinary skill in the art at the time of invention would have realized that using such ranges result in an optimal  pitch to reduce gas velocity. 
Regarding Claim 6, Janz further discloses further an outer cylindrical housing portion 18 disposed over at least a part of the helical portion (Fig. 1).
Regarding claim 7, the combination of Janz and Katcher further teaches  wherein at least a full turn of the helical portion is canted such that it extends radially outward from the cylindrical body portion at an oblique angle relative to a plane normal to the central longitudinal axis (Katcher; Fig. 1).
Regarding claim 9, the combination of Janz and Katcher (as applied above) further teaches wherein at a point along the helical portion, the helical portion defines a crest furthest from the cylindrical body portion, and a base closest to the cylindrical body portion, and wherein the helical portion is canted such that a line drawn from the central longitudinal axis, through a midpoint of the base, and through the midpoint of the crest defines an oblique angle relative to a plane normal to the central longitudinal axis (Katcher : Fig. 1).
Regarding claim 10, Janz further discloses wherein the cylindrical body portion includes a cylindrical wall including an inner surface defining the bore, and an outer surface, the cylindrical wall defining at least one channel extending 28, 30 through the cylindrical wall from the inner surface to the outer surface (Fig. 2 ).
Regarding claim 11, Janz further discloses wherein the at least one channel 30 is canted at an oblique angle relative to a plane normal to the central longitudinal axis (Fig. 2).
Regarding claim 12, the combination of Janz and Katcher (as applied above) wherein the helical portion is permanently affixed to the cylindrical body portion (“spiral member 14 is welded in several places at each turn to tube 13).

Claim 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Janz and Katcher, as applied to claims 1-6 and 9-12, and further in view of Werbel (US 3,500,955)
Regarding claim 13- 20, the combination of Janz and Katcher does not expressly disclose wherein the helical portion and the cylindrical body portion are of monolithic construction. 
Werbell teaches that it is known in the art to provide a suppressor element with a helical portion and a cylindrical body portion as a monolithic piece.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of  Janz and Katcher such that the helical portion and cylindrical body portion were monolithic, in view of Werbel, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641